Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite a method for selecting one or more targeted messages to be included within a web resource, a first targeted message database and a second targeted message database, the first targeted message storing a first plurality of targeted messages and the second targeted message storing a second plurality of targeted messages; each targeted message of the first plurality of targeted messages and second plurality of targeted messages being associated with a context parameter and a bid price; the method comprising: receiving, a first request for the one or more targeted messages, the first request including a target context parameter and a target floor price; executing, a machine learning algorithm (MLA), the MLA configured to generate, based on the target context parameter and the target reserve price; a first confidence parameter associated with the first targeted message server, the first confidence parameter being indicative of a likelihood of one of the first plurality of targeted messages being a targeted message meeting at least a first condition and a second condition; the first condition corresponding to the context parameter of the targeted message matching the target context parameter, and the second condition corresponding to the bidding price being above the target floor price; a second confidence parameter associated with the second targeted message, the second confidence parameter being indicative of the likelihood of one of the second plurality of targeted message being the targeted message meeting at least the first condition and the second condition; transmitting, a second request to a selected one of the first targeted message and the second targeted message based on the first confidence parameter and the second confidence parameter, the second request including the target context parameter and the target floor price; receiving, the targeted message from the selected one of the first targeted message and the second targeted message; transmitting, the targeted message. This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are a computer, a server accessible by a web server hosting the web resource, a first and 2nd targeted message server.  These are considered generic.   The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-13, 15-20 are not considered directed to any additional non-abstract claim elements.  No further additional elements are found in the dependent claims. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected.  Claim 1 recites “the reserve price”.   There is no antecedent reserve price.  There is insufficient antecedent basis for this limitation in the claim.  Examiner will interpret this as referring to floor price.  Correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saifee (20140058849) in view of Trabelsi (20170243244 ). 
Claims 1, 14. Saifee discloses a computer-implemented method for selecting one or more targeted messages to be included within a web resource, the method being executable on a server accessible by a web server hosting the web resource, a first targeted message database and a second targeted message database (Fig. 4, items 410a, 410b, 410n; Figs. 1, 1a and “[40]… Although only a single advertiser bidding server 102, a single online publisher content server 104 and a single network 106 are shown in FIGS. 1 and 1A, it should be recognized that there may be thousands or even millions of advertiser bidding servers 102 (representing online advertisement vendors), publisher content servers 104, or networks 106”), 
the first targeted message server storing a first plurality of targeted messages and the second targeted message server storing a second plurality of targeted messages (Fig. 4, items 410a, 410b, 410n; Figs. 1, 1a and “[40]… Although only a single advertiser bidding server 102, a single online publisher content server 104 and a single network 106 are shown in FIGS. 1 and 1A, it should be recognized that there may be thousands or even millions of advertiser bidding servers 102 (representing online advertisement vendors), publisher content servers 104, or networks 106”); 
each targeted message of the first plurality of targeted messages and second plurality of targeted messages being associated with a context parameter and a bid price (“[41]… The online advertiser bidding server 102 is coupled to the real-time bidding market 108 to send bids on impressions, and also provides advertisement content, advertising target information, price, or any other information related to the impression or necessary to serve the ad.”, note that advertising target information reads on context parameter based on Applicant Spec; also see Fig. 7); 
the method comprising: 
receiving, by the server, from the web server, a first request for the one or more targeted messages (Figs. 1, 1a), the first request including a target context parameter and a target floor price (“[60]…For example, the information stored includes the source of the advertisement request, the site of the advertisement request, information about advertisement placement and other metrics.” Which reads on request for target message with target context parameter, also see Fig. 7; ; and for floor price “[91]… The method 900 proceeds to the next block 914 including one or more operations that include using dynamic prices (in some instances floor prices) with advertiser bids to determine a highest bid and/or winner of an auction and in some instances the clearing price.” And “[claim] 12…and using the dynamic prices with advertiser bids and a publisher's static floor price to determine a highest bid and a clearing price associated with the highest bid.”).
Saifee does not explicitly disclose executing, by the server, a machine learning algorithm (MLA),  the MLA configured to generate, based on the target context parameter and the target reserve price.  However, Saifee discloses using context parameter and reserve/floor price and confidence and probability as shown above to optimize revenue [86,87]. Saifee does not show using machine learning to do this.  However, Trabelsi discloses using machine learning [237] to determine confidence score related to a selection [210] and also picking the higher confidence scores ([120]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Trabelsi’ machine learning and picking the higher confidence score options to Saifee’s comparison and confidence score and optimizing revenue.  One would have been motivated to do this in order to better use available comparison techniques to optimize revenue.
Saifee further discloses a first confidence parameter associated with the first targeted message server, the first confidence parameter being indicative of a likelihood of one of the first plurality of targeted messages being a targeted message meeting at least a second condition ([86] note that there are multiple confidence parameters because there is a different price floor for each advertiser, and as shown above each advertiser can have a different server); 
the second condition corresponding to the bidding price being above the target floor price ([86]). 
Saifee does not explicitly disclose a first condition and… the first condition corresponding to the context parameter of the targeted message matching the target context parameter as part of the criteria for the confidence parameter.  However, Saifee does disclose a first condition and… the first condition corresponding to the context parameter of the targeted message matching the target context parameter ([41, 60]).  And, these are part of the bidding success in Saifee.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Saifee’s conditions/criteria that are part of bidding success to Saifee’s confidence and price probability of success.  One would have been motivated to do this in order to better set confidence of probability of success based on criterion/conditions actually used.
Saifee further discloses a second confidence parameter associated with the second targeted message server, the second confidence parameter being indicative of the likelihood of one of the second plurality of targeted message being the targeted message meeting at least the first condition and the second condition ([86] note that there are multiple confidence parameters because there is a different price floor for each advertiser, and as shown above each advertiser can have a different server; also the first condition is shown as obvious preceding); 
transmitting, by the server, a second request to a selected one of the first targeted message server and the second targeted message server based on optimal pricing info, the second request including the target context parameter and the target floor price (Figs. 9, 10, 1, 1a; [86, 87]).
Saifee does not explicitly disclose based on the first confidence parameter and the second confidence parameter.  However, Saifee discloses using the confidence parameter for different advertisers related to floor price [86] and also using price floor info to select and advertiser/advertisement and better optimize revenue [87].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Saifee’s different confidence parameters related to floor price to Saifee’s picking based on floor price to better optimize revenue.  One would have been motivated to do this in order to better use available floor price info to optimize revenue (as seen in [87] and using “derived metrics and metric combinations described above” to better optimize revenue). 
Saifee further discloses receiving, by the server, the targeted message from the selected one of the first targeted message server and the second targeted message server (Figs. 9, 10, 1, 1a); 
transmitting, by the server, the targeted message to the web server for inclusion within the web resource (Figs. 1, 1a).
Claim 2, 15. The prior art further discloses method of claim 1, wherein transmitting the second request to the selected one of the first targeted message server and the second targeted message server based on the first confidence parameter and the second confidence parameter comprises transmitting the second request to the first targeted message server in response to the first confidence parameter being above the second confidence parameter (see citations to Trabelsi above and picking the higher confidence score options, same motivation as already provided).
Claim 3, 16. Saifee further discloses the method of claim 2, wherein the method further comprises, in response to receiving the targeted message meeting the first condition and the second condition from the first targeted message server, not transmitting any request to the second targeted message server (Fig. 1a shows the winning ad being sent and not the other non-winning ads; also see Figs. 9, 10, 11). 
Claim 4, 17. Saifee further discloses the method of claim 2, the method further comprising: receiving, from the selected one of the first targeted message server and the second targeted message server, a response packet indicative of the first plurality of targeted messages not including the targeted message meeting at least the first condition and the second condition;
transmitting the second request to another one of the first targeted message server and the second targeted message server (Fig. 1a shows continuing the process based on winners meeting criteria or not).
Claim 5, 18. Saifee further discloses the method of claim 1, wherein the first request is transmitted by the web server to the server in response to an electronic device accessing the web resource (Figs. 1, 1a).
Claim 6. Trabelsi further discloses the method of claim 1, the method further comprising training the MLA ([134] and the motivation is the same as providing above for using an MLA).
Claim 7. Saifee further discloses the method of claim 6, retrieving, by the server, from a database, a processing log, the processing log comprising: one or more previously received requests for targeted messages, each of the one or more previously received requests including a respective target context parameter and a respective target floor price, the one or more previously received requests having been previously completed by at least one of the first targeted message server and the second targeted message server (see historical data at [3, 9, 50, 71]); the success feature being indicative of a relation between a given previously received request’s target context parameter, the target reserve price, and an indication of whether the first targeted message server or the second targeted message server having completed the given previously received request; to determine the first confidence parameter and the second confidence parameter based on the target context parameter and the target floor price (see history, floor price, and parameters/data at [3, 9, 50, 71]; see confidence at [86, 87]).
 Saifee does not explicitly disclose wherein training the MLA comprises: generating a training dataset by: training the MLA, the training including: determining, by the server, a set of features associated with the training dataset, the set of features including at least: a success feature, 
generating an inferred function based on the set of features, the inferred function being configured.  However, Trabelsi discloses training the MLA and using success and failure and functions ([132, 134, 135, 192]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Trabelsi’s training the MLA to Saifee’s using historical data to better determine prices.  One would have been motivated to do this in order to better determine prices.
Claim 8. Saifee further discloses the method of claim 7, wherein: the one or more previously received requests for targeted messages comprise a first set of previously received requests, the first set of previously received requests having been transmitted to the first targeted message server (see history, floor price, and parameters/data at [3, 9, 50, 71]); the first success parameter being generated based on: analyzing, for each of the previously received requests included within the first set of previously received requests, a presence of a response packet including a respective targeted message for each of the previously received requests meeting the respective first condition and the second condition ([50] see winning losing bids and history and auction results and ads served data).
Claim 9, 19. The prior art further discloses the method of claim 1, wherein the first targeted message server and the second targeted message server is part of a plurality of targeted message servers, and wherein the transmitting the second request to the selected one of the first targeted message server and the second targeted message server comprises transmitting the second request to the both of the first targeted message server and the second targeted message server (Figs. 1, 1a; and “[40]… Although only a single advertiser bidding server 102, a single online publisher content server 104 and a single network 106 are shown in FIGS. 1 and 1A, it should be recognized that there may be thousands or even millions of advertiser bidding servers 102 (representing online advertisement vendors), publisher content servers 104, or networks 106” ) in response to the first confidence parameter and the second confidence parameter being higher than other confidence parameters associated with other ones of the plurality of targeted message servers (see Trabelsi and picking higher confidence parameter as already shown above, and motivation is same as already stated).
Claim 10, 20. Saifee further discloses the method of claim 9, wherein the method comprises accepting a first response from one of the first targeted message server and the second targeted message server, the first response being an earlier received one (Figs. 1, 1a, 4 show the responses from the different ad servers).
Claim 11. The prior art further discloses the method of claim 10, wherein the first confidence parameter and the second confidence parameter being higher than other confidence parameters associated with other ones of the plurality of targeted message servers is indicative of a higher likelihood of receiving a response with a higher reserve price (see Trabelsi and picking higher confidence parameter related to price as already shown above, and motivation is same as already stated).
Claim 12. Saifee further discloses the method of claim 10, wherein the transmitting the second request to the both of the first targeted message server and the second targeted message server comprises transmitting the second request simultaneously to the both of the first targeted message server and the second targeted message server (Figs. 1, 1a, 4 show the responses from the different ad servers going out at the same time as the server in the Figure can represent numerous different ad servers).
Claim 13. Saifee does not explicitly disclose the method of claim 10, wherein the transmitting the second request to the both of the first targeted message server and the second targeted message server comprises transmitting the second request in a sequence to the both of the first targeted message server and the second targeted message server, the sequence being based on values of associated the first confidence parameter and the second confidence parameter.  However, Saifee discloses sorting bids based on predetermined ordering methods (claim 3, 95) and Trabelsi discloses higher priorities/weight for confidence scores ([120]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Trabelsi’ higher confidence scores priority to Saifee’s bid win order/priority such that higher confidence bids are given better priority.  One would have been motivated to do this in order to better reward higher confidence/likely/actual bids.
	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Bhattacherjee “Bhatt” (20190213658) Bhatt discloses using machine learning [13] to determine confidence score for win of bid/purchase related to a price [33] and also picking the higher confidence scores ([34]).
Melzer disclsoes Machine Learning features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/2/22